      Case 2:21-cv-00141-DSC Document 1 Filed 01/28/21 Page 1 of 15




               IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT, PENNSYLVANIA

DAWN MORAN,                         :
                                    :
           Plaintiff,               :
                                    : Case No.: 2:21-cv-141
     v.                             :
                                    :
MOUNTAIN VIEW DENTAL LLC, and       :
DR. CARL HUTCHERSON, both jointly   : COMPLAINT
and severally,                      :
                                    :
           Defendants.              :


                                       Filed on behalf of Plaintiff:
                                       Dawn Moran

                                       Counsel of Record for this Party:

                                       The Law Firm of Fenters Ward

                                       Joshua P. Ward
                                       Pa. I.D. No.: 320347

                                       The Law Firm of Fenters Ward
                                       201 South Highland Avenue
                                       Suite 201
                                       Pittsburgh, PA 15206
                                       consumerprotection@fentersward.com

                                       Telephone No.:      412 – 545 – 3016
                                       Fax no.:            412 – 540 – 3399
                                       Email: jward@fentersward.com
            Case 2:21-cv-00141-DSC Document 1 Filed 01/28/21 Page 2 of 15




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT, PENNSYLVANIA

 DAWN MORAN,                                     :
                                                 :
                 Plaintiff,                      :
                                                 : Case No.:
        v.                                       :
                                                 :
 MOUNTAIN VIEW DENTAL LLC, and                   :
 DR. CARL HUTCHERSON, both jointly               :
 and severally,                                  :
                                                 :
                 Defendants.                     :




                                         COMPLAINT

       AND NOW comes Dawn Moran, the Plaintiff, by and through the undersigned counsel,

The Law Firm of Fenters Ward, and specifically, Joshua P. Ward, Esquire, and now files the

following Complaint averring as follows:

                                            PARTIES

       1.       Plaintiff, Dawn Moran (hereinafter “Ms. Moran”) is an adult individual residing at

63 Ashley Drive, Greensburg, Pennsylvania 15601.

       2.       Defendant, Mountain View Dental, LLC (hereinafter “Mountain View) is a

Pennsylvania corporation with a principal place of business located at 105 Meadow Spring Road,

Greensburg, Pennsylvania 15601.

       3.       Defendant, Dr. Carl Hutcherson is the owner and practitioner of Mountain View

Dental, LLC.

       4.       Mountain View is a medical group practice specializing in Dentistry that serves

children, teens, and adults in Greensburg and Latrobe, Pennsylvania.


                                                2
            Case 2:21-cv-00141-DSC Document 1 Filed 01/28/21 Page 3 of 15




                                 JURISDICTION AND VENUE

       5.       Jurisdiction is proper as Plaintiff brings this lawsuit under the Fair Labor Standards

Act 29 USCS §215 et seq. (hereinafter “FLSA”) and the Wage Payment and Collection Law 43

P.S. §260.1 et seq. (hereinafter “WPCL”).

       6.       This Court has jurisdiction over Plaintiffs’ federal law claims pursuant to 28 U.S.C.

§ 1331 and supplemental jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C.

§1367(a).

       7.       A substantial part of the events or omissions giving rise to the claims occurred in

Western Pennsylvania, and, therefore, this action is within the jurisdiction of the United States

District Court for the Western District of Pennsylvania and the venue is proper pursuant to 28

U.S.C. § 1391(b).

                                  FACTUAL ALLEGATIONS

       8.       On or around September 27, 2018, Ms. Moran commenced employment with

Mountain View as a dental assistant.

       9.       Ms. Moran was paid $17.25 an hour for her work as a dental assistant.

       10.      In the first week of Ms. Moran’s employment, she was required to punch out for

the day and then attend a meeting. Ms. Moran questioned why she had to punch out before and

not after the meeting, which could last from 15 to 30 minutes, and was told by her supervisor, Tona

Tissue (hereinafter, “Ms. Tissue”), it was company policy.

       11.      Ms. Moran also questioned the office manager, Susan Hutcherson, about the

illegalities of having to punch out before attending employee meetings held at the end of the day.

Ms. Hutcherson ignored Ms. Moran’s concerns.




                                                  3
         Case 2:21-cv-00141-DSC Document 1 Filed 01/28/21 Page 4 of 15




        12.   In November of 2018, Dr. Carl Hutcherson, (hereinafter, “Dr. Hutcherson”) Ms.

Moran’s employer, informed Ms. Moran she was to punch out before said meetings.

        13.   Three days following this conversation, Dr. Hutcherson informed his employees

that Mountain View Dental was under investigation by the Department of Labor.

        14.   Afterwards, in November of 2018, the Department of Labor sent an attorney,

“Dave,” to Mountain View to investigate a claim filed by an employee that Mountain View was

not compensating its employees for time worked during its daily end of day meetings.

        15.   During his visit, “Dave” interviewed everyone separately about Mountain View’s

time keeping policies, including Ms. Moran.

        16.   In her interview, Ms. Moran informed “Dave” that for its end of day meetings,

Mountain View required its employees to clock out so that they would not be compensated for this

time.

        17.   Following this, the Department of Labor forced Mountain View to adjust its time

keeping policies so that its employees were compensated for the daily end of day meetings.

        18.   However, this policy was abolished approximately one month after “Dave” visited

Mountain View. Ms. Tissue, at Dr. Hutcherson’s direction, specifically informed Ms. Moran that

she was to punch out before the end-of-day meeting.

        19.   Although Ms. Moran was not the individual who initially contacted the Department

of Labor regarding Mountain View’s timekeeping policies, Ms. Moran participated in said

investigation. Additionally, her employer and coworkers believed Ms. Moran instigated the

Department of Labor investigation and subsequently blamed Ms. Moran for said investigation.

        20.   Approximately three weeks after the Department of Labor investigation, Susan

Hutcherson (hereinafter “Mrs. Hutcherson”), the office manager and wife of Dr. Hutcherson,



                                               4
          Case 2:21-cv-00141-DSC Document 1 Filed 01/28/21 Page 5 of 15




became upset with Ms. Moran, believing that Ms. Moran had contacted the Department of Labor.

Mrs. Hutcherson said to Ms. Moran, “Do you know how much work you’ve created for me, with

what you said to Labor?” and “I have to go back two years, all employees. . .” before abruptly

stopping and dismissing Ms. Moran, stating, “I don’t have time for this, I have too much work to

do, thanks, you are dismissed!”

       21.     Furthermore, Ms. Moran was treated poorly by her coworkers following her

participation in the Department of Labor investigation including Head Assistant Christy Zegland

(hereinafter “Ms. Zegland”).

       22.     Throughout Ms. Moran’s employment, Ms. Zegland regularly referred to Ms.

Moran by a number of derogatory terms, including but not limited to, “princess,” “asshole,”

“bitch,” “baby,” “agitator,” “instigator,” and “liar.”

       23.     These comments were made in connection with and due to Ms. Moran’s

participation in the Department of Labor investigation.

       24.     Furthermore, throughout her employment, Ms. Moran was subject to ongoing and

constant abuse and discrimination at the hands of Dr. Hutcherson personally due to her

participation in the Department of Labor investigation. This abuse was both physical and verbal in

nature and was a regular occurrence at the hands of Dr. Hutcherson.

       25.     Co-workers of Ms. Moran informed her that the staff at Mountain View assumed

Ms. Moran had instigated the aforementioned Department of Labor investigation.

       26.     A co-worker of Ms. Moran, Angela Starkey (hereinafter, “Ms. Starkey”) regularly

witnessed several staff members threaten, intimidate, and retaliate against Ms. Moran for the

Department of Labor investigation.




                                                  5
          Case 2:21-cv-00141-DSC Document 1 Filed 01/28/21 Page 6 of 15




        27.      Upon information and belief, Mr. Hutcherson directed the staff at Mountain View

to retaliate against Ms. Moran for the Department of Labor investigation.

        28.      In March 2020, Mountain View temporarily closed its doors due to the COVID-19

global pandemic in compliance with Governor Tom Wolf’s “Order of the Governor of the

Commonwealth of Pennsylvania Regarding the Closure of All Businesses that are Not Life

Sustaining.”

        29.      Mountain View reopened on June 1, 2020, and Ms. Moran returned to work the

same day.

        30.      Upon her return to work, Dr. Hutcherson asked Ms. Moran to sign a false statement

stating that Ms. Moran had been disrespectful and insubordinate.

        31.      Dr. Hutcherson informed Ms. Moran that if she refused to sign this statement that

she would be terminated from her position.

        32.      Ms. Moran refused to sign the statement and was terminated from her position on

June 3, 2020.

        33.      Ms. Moran has not been compensated by Mountain View for her earned wages

during the times she was required to attend the end of day meetings. Additionally, Ms. Moran has

been retaliated resulting in her termination in connection with the Department of Labor

investigation.

                                           COUNT I
                      Defendant Dr. Hutcherson is Individually Liable for
                  Violations of the FLSA Pursuant to the Participation Theory.
                       (Pled in Connection with Count II and Count III).

        34.      Plaintiff incorporates the allegations contained in the paragraphs, above, as if fully

set forth at length herein.



                                                   6
          Case 2:21-cv-00141-DSC Document 1 Filed 01/28/21 Page 7 of 15




       35.     The courts of this Commonwealth have long recognized the “participation theory”,

whereby, a corporate officer or representative who participates in wrongful, injury-producing

conduct can be personally liable, that is, individually liable for torts committed while acting within

the scope of his or her employment by the corporation. Loeffler v. McShane, 539 A.2d 876

(Pa.Super.1988); Moy v. Schreiber Deed Sec. Co., 535 A.2d 1168 (Pa.Super.1988); Amabile v.

Auto Kleen Car Wash, 376 A.2d 247 (Pa.Super.1977); Tayar v. Camelback Ski Corp., Inc., 957

A.2d 281 (Pa.Super.2008).

       36.     An officer cannot shield himself or herself behind a corporation when he or she is

an actual participant in the tort. Donsco, Inc. v. Casper Corp., 587 F.2d 602 (3d Cir. 1978).

       37.     Moreover, the fact that a corporation may be vicariously or secondarily liable under

the doctrine of respondeat superior does not relieve the individual of his or her responsibility. An

action against such individual may exist even though the agent or officer derived no personal

benefit, but acted on behalf of, and in the name of, the corporation and the corporation alone was

enriched by the act. Shonberger v. Oswell, 530 A.2d 112 (Pa.Super.1987); Kaites v. Com. of Pa.,

Dept. of Environmental Resources, 529 A.2d 1148 (Pa.Commw.1987).

       38.     There is a distinction between liability for individual participation in a wrongful act

and an individual's responsibility for any liability-creating act performed behind the veil of a sham

corporation; when the court pierces the corporate veil, the owner is liable because the corporation

is not a bona fide independent entity and therefore its acts are truly the owner's, while under the

participation theory, the court imposes liability on the individual as an actor rather than as an

owner. Shay v. Flight C Helicopter Services, Inc., 822 A.2d 1 (Pa.Super.2003).

       39.     Plaintiff has asserted a cause of action sounding in tort pursuant to the FLSA

seeking compensation and redressing all Defendants, corporate and individual.



                                                  7
         Case 2:21-cv-00141-DSC Document 1 Filed 01/28/21 Page 8 of 15




       WHEREFORE, Plaintiff, Dawn Moran, respectfully requests this Honorable Court enter

judgment in her favor and against Defendant, Mountain View Dental LLC, and Defendant Dr. Carl

Hutcherson enter any and all liquidated damages as well as attorney’s fees authorized by

Defendants’ violations of the Fair Labor Standards Act, 29 U.S.C. §201, et seq.




                                               8
          Case 2:21-cv-00141-DSC Document 1 Filed 01/28/21 Page 9 of 15




                                        COUNT II
                                RETALIATION IN VIOLATION
                                      OF THE FLSA

        40.     Plaintiff incorporates the allegations contained in the paragraphs, above, as if fully

set forth at length herein.

        41.     Under the Fair Labor Standards Act (hereinafter “FLSA”), it is unlawful for an

employer to “discharge or in any other manner discriminate against any employee because such

employee has filed any complaint or instituted or caused to be instituted any proceeding under or

related to [the Fair Labor Standards Act]. . . or has testified or is about to testify in any such

proceeding.” 29 USCS §215(3).

        42.     The anti-retaliation provision of the FLSA “protects only employees who are

asserting their statutory rights.” Bauer v. Pottsville Area Emergency Med. Servs., 758 A.2d 1265,

1271 (Pa. Super. 2000).

        43.     In order to establish a prima facie case of retaliation under the FLSA, a plaintiff

must show “(1) he engaged in a protected activity; (2) he was subjected to an adverse employment

action following his protected activity; and (3) there was a causal connection between the activity

and the adverse action.” Id.

        44.     Plaintiff is an “employee” as defined by 29 U.S.C.S. §203(e)(1) of the FLSA.

        45.     Defendant is an “employer” as defined by 29 U.S.C.S. §203(d) of the FLSA.

        46.     In November 2018, an attorney from the Department of Labor visited Mountain

View Dental following a report of improper timekeeping practices by one of the employees.

        47.     Although Ms. Moran was not the individual who reported Mountain View to the

Department of Labor, many of its employees believed that she was the reason that the business

was being investigated.


                                                  9
         Case 2:21-cv-00141-DSC Document 1 Filed 01/28/21 Page 10 of 15




       48.     While there, the attorney from the Department of Labor interviewed everyone

separately regarding the timekeeping practices, including Ms. Moran. Ms. Moran participated in

said investigation.

       49.     Following the visit from the Department of Labor, Mountain View began regularly

denigrating Ms. Moran, believing not only that she had reported Mountain View’s unlawful

practices to the Department of Labor, but also that she provided information to the attorney

regarding the improper timekeeping methods during his visit.

       50.     This poor treatment continued to escalate during Ms. Moran’s tenure at Mountain

View Dental and culminated in Ms. Moran’s termination.

       51.     “The discharge of an employee under the mistaken impression that he participated

in protected activity is enough to violate the Fair Labor Standards Act.” Id. (citing Brock v.

Richardson, 812 F.2d 121 (3d Cir. 1987)).

       52.     “In interpreting 29 U.S.C.S. §215(a)(3), the federal courts in Pennsylvania have

focuses on the circumstances surrounding the employee’s discharge and the timing of an action

under the Fair Labor Standards Act.” Id. at 1271.

       53.     During the time leading up to Ms. Moran’s termination, she was subjected to

continuous and increasingly hostile treatment from Mountain View Dental, Dr. Hutcherson, and

fellow employees stemming from the November 2018 Department of Labor investigation.

       54.     Because the hostile treatment began following the Department of Labor inquiry and

continued up until Ms. Moran’s ultimate termination, there is a sufficient and tangible relationship

between the timing of Ms. Moran’s firing and the timing of the action under the FLSA.

       55.     Thus, Mountain View’s retaliatory termination of Ms. Moran represents a willful

violation of 29 U.S.C.S. §215(3) of the FLSA.



                                                10
         Case 2:21-cv-00141-DSC Document 1 Filed 01/28/21 Page 11 of 15




       WHEREFORE, Plaintiff, Dawn Moran, respectfully requests this Honorable Court enter

judgment in her favor and against Defendant, Mountain View Dental, LLC, and Defendant, Dr.

Carl Hutcherson. Specifically, Plaintiff requests this Court award her back pay, front pay, any

other compensatory and punitive damages as calculated by the Court, pre-judgment and continuing

interest as calculated by the Court, and reasonable attorney’s fees.

                                     COUNT III
                          UNPAID WAGES IN VIOLATION OF THE
                             FAIR LABOR STANDARDS ACT

        56.     Plaintiff incorporates the allegations contained in the paragraphs, above, as if fully

set forth at length herein.

        57.     Under the FLSA, “every employer shall pay to each of his employees who in any

workweek is engaged in commerce or in the production of goods for commerce, or is employed in

an enterprise engaged in commerce or in the production of goods for commerce. . . . not less than

the minimum wage rate.” 29 U.S.C.S. §206(b).

        58.     Under Department of Labor regulations established by the FLSA, “an employer

must compensate employees if it ‘knows or has reason to believe [the employee] is continuing to

work . . .” 29 CFR §785.11.

        59.     An employer can be deemed have violated the FLSA willfully when “it ‘knew or

showed reckless disregard for the matter of whether its conduct was prohibited’ by the Fair Labor

Standards Act.” Martin v. Selker Bros., Inc., 949 F.2d 1286, 1296 (3d Cir. 1991).

        60.     This includes “disregard for the governing statute and an indifference to its

requirements.” Id.

        61.     In this case, Mountain View was aware that its timekeeping procedures were

improper, as a Department of Labor-employed attorney visited the workplace for that very reason.



                                                 11
         Case 2:21-cv-00141-DSC Document 1 Filed 01/28/21 Page 12 of 15




       62.     Further, following the attorney’s visit, Mountain View Dental implemented a new

timekeeping method that required employees to punch in and out using a timeclock.

       63.     However, less than a month after the attorney’s visit, these procedures were

abandoned.

       64.     The fact that Mountain View Dental was put on notice of violating the Fair Labor

Standards Act and implemented changes to correct this before ultimately returning to their illegal

behavior indicates that Mountain View Dental exhibited reckless disregard.

       65.     By exhibiting this reckless disregard toward proper timekeeping procedures,

Mountain View Dental willfully violated the Fair Labor Standards Act.

       66.     By forcing employees to clock out before staff meetings, Mountain View Dental

kept improper records of time worked by its employees.

       67.     To recover under the FLSA “when an employer does not have accurate records, the

employee need only show that he has in fact performed work for which he was not properly

compensated, and produce sufficient evidence to show the amount and extent of that work as a

matter of just and reasonable inference.” Id. at 1298.

       68.     Where employers have failed to “comply with their statutory duty to keep adequate

records, courts have resorted to documentary evidence as a basis for inferring hours worked.” Id.

       69.     Further, in making such a showing, “it is not necessary for every single affected

employee to testify in order to prove violations or to recoup back wages.” Id.

       70.     Instead, “the testimony and evidence of representative employees may establish

prima facie proof of a pattern and practice of Fair Labor Standard Act violations.” Id.

       71.     As such, the statements made by Ms. Moran stating that Mountain View required

employees to work off-the-clock meetings are sufficient to meet this standard.



                                                12
         Case 2:21-cv-00141-DSC Document 1 Filed 01/28/21 Page 13 of 15




        72.      Once an employee has established prima facie proof of a pattern and practice of

FLSA violations. “the burden shifts to the employer to rebut the existence of the violations, or to

prove that individual employees are excepted from the pattern or practice.” Id.

        73.      Mountain View violated the FLSA by requiring its employees to work unrecorded

hours that it knew about, as a result, its actions were in violation of the FLSA and it bears the

burden of proof.

       WHEREFORE, Plaintiff, Dawn Moran, respectfully requests this Honorable Court enter

judgment in her favor and against Defendant, Mountain View Dental, LLC, and Defendant, Dr.

Carl Hutcherson, and enter any and all wages, including base pay, due to Plaintiff, as well as

attorney’s fees and liquidated damages pursuant to 29 U.S.C.S. §206(b) of the Fair Labor

Standards Act.

                                    COUNT IV
                      UNPAID WAGES IN VIOLATION OF THE WPCL

        74.      Plaintiff incorporates the allegations contained in the paragraphs, above, as if fully

set forth at length herein.

        75.      Section 260.5(a) of the WPCL provides:

                 Whenever an employer separates an employee from the payroll, or
                 whenever an employee quits or resigns his employment, the wages
                 or compensation earned shall become due and payable not later than
                 the next regular payday of his employer on which such wages would
                 otherwise be due and payable.

43 P.S. §260.5(a).

        76.      Wages include “all earnings of an employee, regardless of whether determined on

time, task, piece, commission, or other method of calculation. The term “wages” also includes

fringe benefits or wage supplements…” 43 P.S. §260.2(a).




                                                  13
           Case 2:21-cv-00141-DSC Document 1 Filed 01/28/21 Page 14 of 15




         77.   Under the WPCL, the definition of employer “includes every person, firm,

partnership, association, corporation, receiver or other officer of a court of this Commonwealth

and any agent or officer of any of the above mentioned classes employing any person in this

Commonwealth.” 43 P.S. §260.2a.

         78.   The Pennsylvania WPCL, 43 P.S. §260.1 et seq., however, does not provide “a

statutory definition of the term ‘employee’.” Frank Burns, Inc. v. Interdigital Communs. Corp,

704 A.2d 678, 680-81 (Pa Super. 1997).

         79.   Courts in Pennsylvania have held that “any person in Pennsylvania can qualify as

an employee under the WPCL,” because “grammatically, an ‘employee’ is an entity that is

employed,” and “in the definition of employer, the entity employed by the employer, i.e., the

employee, is any person in Pennsylvania.” Frank Burns v. Interdigital Communs. Corp., at 681.

         80.   Pennsylvania courts have thus narrowed the definition of employee accordingly:

“those who work in Pennsylvania can sue under the Pennsylvania statute, but those who do not

work in Pennsylvania cannot.” Id. Citing Killian v. McCulloch, 873 F. Supp. 938, 942 (E.D. Pa.

1995).

         81.   As a company with its articles of incorporation corporation in the Commonwealth

of Pennsylvania, Mountain View is an employer within the definition of the WPCL 43 Pa. C.S.

§260.1a.

         82.   Dawn Moran was an employee of Mountain View working within the

Commonwealth of Pennsylvania.

         83.   By forcing employees to clock out before staff meetings, Mountain View kept

improper records of time worked by its employees.




                                              14
         Case 2:21-cv-00141-DSC Document 1 Filed 01/28/21 Page 15 of 15




       84.     By failing to pay Dawn Moran the wages she is owed for attending the staff

meetings, Mountain View Dental violated 43 P.S. §260.5(a) of the WPCL.

       85.     As a direct and proximate result of the aforementioned conduct, Dawn Moran

suffered actual damages, including, but not limited to, lost wages and emotional distress in the past

present and future.

       WHEREFORE, Plaintiff, Dawn Moran, respectfully requests this Honorable Court enter

judgment in their favor and against Defendant, Mountain View Dental, LLC, and enter any and all

wages of paid time off or vacation pay due to Plaintiff, as well as attorney’s fees and liquidated

damages pursuant to 43 P.S. §260.9 of the Wage Payment and Collection Law.

JURY TRIAL DEMANDED.




                                                      Respectfully Submitted,

                                                      THE LAW FIRM OF FENTERS WARD



Date: January 4, 2021                                 By:______________________________
                                                          Joshua P. Ward (Pa I.D. No. 320347)
                                                          Kyle H. Steenland (Pa I.D. No. 327786)

                                                          The Law Firm of Fenters Ward
                                                          The Rubicon Building
                                                          201 South Highland Avenue
                                                          Suite 201
                                                          Pittsburgh, PA 15206

                                                          Counsel for Plaintiff




                                                 15
